Citation Nr: 1339626	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.

4.  Entitlement to a left leg disorder, to include as secondary to a service-connected left ankle disability.

5.  Entitlement to a right leg/knee disorder, to include as secondary to a service-connected left ankle disability.

6.  Entitlement to service connection for a hernia.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to an increased disability rating for post-traumatic degenerative changes of the left ankle, currently rated as 30 percent disabling.  

9.  Entitlement to a compensable disability rating for residuals of a fracture, proximal phalanx, of the right ring finger.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 and from November 1981 to January 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In a March 2008 rating action, the RO reopened a previously denied claim of service connection for a left knee disability and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder; entitlement to service connection for a left knee disorder, a left leg disorder, right knee/leg disorder, hernia, and heart disorder; entitlement to higher ratings for degenerative changes of the left ankle and for residuals of a fracture of the right ring finger proximal phalanx; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in an unappealed November 1986 rating decision on the basis that there was no nexus between the left knee disability and service.  

2.  Additional evidence received since the November 1986 rating decision is not cumulative or redundant of evidence already of record and includes evidence related to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for a left knee disability.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a left knee disorder was denied in a June 1986 rating which concluded that the first finding of a left leg disorder was too remote from service to be related to service.  The Veteran was notified of this decision, but did not appeal.  No additional evidence pertinent to that issue was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, that rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2013).  

The RO received the instant petition to reopen the claim in January 2008.  At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, post-service VA treatment records dated from December 1985 to January 1986, and a June 1986 VA examination report.

The service treatment records were absent a diagnosed left knee disorder or a notation of an acute left knee injury.  The VA post-service records showed findings of degenerative joint disease, left knee.  The treatment records also reflect the Veteran's report that he had suffered a left knee injury in service while playing basketball and had experienced intermittent pain and swelling since.  The June 1986 VA examination report included X-rays showing degenerative changes in the left knee.  A nexus opinion was not provided.

The evidence presented since the June 1986 rating decision includes statements from the Veteran, Social Security Administration records, VA and private treatment records and VA examination reports.  Of note is an August 2001 VA examination report showing that the Veteran reported a history of an acute left knee injury in service, in 1981, concurrent with the injury of his service-connected left ankle.

There is also an August 2007 VA examination report in which a VA examiner discussed the likely etiology of the Veteran's degenerative arthritis of the knee in relation to the service-connected left ankle disorder.  Also of note is a statement from the Veteran in which he asserts that his service-connected left ankle disability has caused him to undergo two left knee replacements.  

The evidence received since the last final rating decision is new, as it was not previously considered the RO.  Some of the evidence added to the record since the previous denial also constitutes material evidence because it suggests that the Veteran experienced continuous left knee symptoms since service and there is now a medical nexus opinion on the issue of whether a left knee disorder is related to the Veteran's service-connected left ankle disorder.  The new evidence speaks to the question of in-service incurrence of a knee disorder and a nexus between the Veteran's left knee disorder and the service-connected left ankle disorder.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder and reopening the claim is warranted.    


ORDER

New and material evidence has been presented, the issue of entitlement to a left knee disability is reopened and, to this extent only, the appeal is granted.


REMAND

Claim to Reopen

The Veteran wishes to reopen his claim for entitlement to service connection for a psychiatric disorder.  Briefly, the Veteran was denied service connection for a nervous condition in a June 1992 rating decision.  The Veteran appealed the RO's decision, and in September 1998 the Board denied the Veteran's claim on the basis that the evidence failed to show a nexus between the Veteran's periods of active military service and his psychiatric disabilities.  

The Veteran filed to reopen his service connection claim in January 2008.  A VCAA notice letter sent in January 2008 erroneously referred to the June 1992 RO decision when it described the reasons for the prior denial, when in fact the September 1998 Board decision is the last final decision on this claim.  

Also, the January 2010 statement of the case referenced the Hodge standard of new and material evidence in the Reasons and Bases discussion, which is not applicable in this matter.  See Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  The regulation pertaining to the definition of new and material evidence was amended due to the passage of the VCAA, which became effective November 9, 2000.  This amendment is effective for claims filed after August 29, 2001.  Therefore, the amended provisions are for application in this case.  38 C.F.R. § 3.156(a) (2013).  

As this case is being remanded for other matters, the RO now has an opportunity to send the Veteran the necessary notice under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006), and apply the appropriate standard in evaluating the Veteran's evidence and determining whether new and material evidence had been submitted to reopen the claim on appeal.  

Service Connection Claims

Additional development is necessary with respect to the Veteran's claims for service connection for a left knee disorder, a left leg disorder, a right leg/knee disorder, hernia, a heart disorder.

In August 2007, a VA examiner opined that the Veteran's current degenerative joint disease of the bilateral knees is not caused by the service-connected post traumatic degenerative changes of the left ankle.  As this VA opinion does not address causation through in-service incurrence or aggravation, the opinion is inadequate.  The opinion also does not appear to include consideration of the Veteran's contention that he suffered a left knee injury in service at the same time that he experienced his left ankle disability.  Therefore, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On remand, the Veteran must be provided an examination to determine whether his claimed right and left knee and leg conditions are related to service, or are caused or aggravated by his service-connected left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, in a VA Form 21-4142 submitted in January 2008, the Veteran indicated that he receives treatment for his psychiatric, heart, hernia, and leg conditions at the Lakeside VA outpatient treatment clinic (OPC), the Hines VA medical center (VAMC), and the Westside VAMC.  In a January 2008 Report of Contact, the Veteran informed an RO representative that he was to be seen at the Jesse Brown VAMC later that month.  In a statement from the Veteran received in December 2011, he stated that he receives treatment at the Westside and Jessie Brown VAMCs.  

Upon review of the file, the Board finds no indication that the RO made any attempt to obtain VA treatment records from the VA facilities identified by the Veteran.  On remand, VA treatment records must be obtained.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(2)(2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Increased Rating Claims

The Veteran has asserted that the service-connected fracture of the proximal phalanx and post traumatic degenerative changes of the left ankle have increased in severity.  As the Veteran was last examined several years ago, in August 2007, a new VA examination is in order.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has also reported that he receives treatment for these service-connected disabilities at the Jesse Brown VAMC.  See, Veteran's statement dated in January 2008.  These records must be obtained.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(2)(2013); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

TDIU

Given the fact that the issues above have been remanded for additional development, the issue of entitlement to TDIU is not yet ready for adjudication.  The outcome of the remanded issues may have an impact on the Veteran's pending claim for TDIU and thus a decision by the Board on the claim for a TDIU would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with VCAA notice that contains the applicable standard for the submission of new and material evidence.  The RO is also instructed to examine the basis of the denial in the September 1998 Board decision and thereafter provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

2.  Send the Veteran notice of the criteria necessary to substantiate a claim for TDIU.

3.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to obtain any additional private and VA treatment records pertinent to the claims on appeal.  Then, obtain non-duplicative copies of all records identified by the Veteran, to include all relevant VA treatment records including from the Lakeside OPC, and the Hines, Westside, and Jesse Brown VAMCs and associate them with the claim file, either physically or electronically through Virtual VA.  Any negative responses must be in writing and associated with the claim file.

4.  Schedule the Veteran for an appropriate examination by an appropriate medical professional to determine the nature and severity of his claimed right leg/knee and left leg and left knee disorders.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

a) The examiner is asked to specifically rule in or rule out left and right leg disorders that are separate from any left and right knee disorders found on the current examination or noted in the record since March 2007 (i.e. the date of the claim).

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that a right leg/knee, left leg, and left knee disorder had onset in service or are otherwise related to service.  If arthritis is present in either leg or either knee, the examiner must indicate whether it manifested within a year of service discharge.

c) The examiner is also to provide an opinion as to whether it is at least as likely as not that a right leg/knee, left leg, and left knee disorder are caused or aggravated by the Veteran's service-connected post-traumatic degenerative changes left ankle.   

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examiner is advised that the Veteran is competent to report his symptoms, and such statements by the Veteran must be considered in formulating any opinions. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to assess the current nature and severity of his service-connected post-traumatic degenerative changes of the left ankle and residuals of fracture, proximal phalanx, of the right ring finger.  The entire claim file must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must identify all left ankle and right ring finger pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also expressed any functional loss in terms of additional degrees of limited motion of the Veteran's left ankle and right ring finger, i.e., his pain-free range of motion.

The examiner is also to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (post-traumatic degenerative changes of the left ankle and residuals of fracture, proximal phalanx, of the right ring finger), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

6.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


